Citation Nr: 0212851	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-22 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for a left knee 
condition, to include as secondary to the veteran's service-
connected right knee replacement.

2. Entitlement to service connection for a back condition, to 
include as secondary to the veteran's service-connected right 
knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 until February 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 2000 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan, which denied the benefits sought 
on appeal.

The Board notes that in the veteran's November 2000 
substantive appeal, he requested a hearing before a Member of 
the Board.  That request was amended in March 2001, when the 
veteran expressed his desire for a videoconference hearing 
instead.  Such a hearing was scheduled for March, and the 
file indicates that the veteran failed to report at that 
time.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The competent medical evidence does not establish that 
the veteran's currently diagnosed left knee condition is 
causally related to or aggravated by his service-connected 
right knee replacement, or to any other incident of active 
service.  

3.  The competent medical evidence does not establish that 
the veteran's currently diagnosed back condition is causally 
related to or aggravated by his service-connected right knee 
replacement, or to any other incident of active service.  



CONCLUSIONS OF LAW

1.  A left knee condition was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected right knee replacement; nor may 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3,307, 3.309, 3.310 (2001).

2.  A back condition was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected right knee replacement; nor may arthritis 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

In a rating decision dated March 1946, the veteran was 
granted service connection for a right knee disability.  In 
November 1987, the veteran made a claim of service connection 
for a left knee condition, as secondary to his service-
connected right knee disability.  That claim was considered 
and denied by the RO in April 1988.  The veteran did not 
appeal that determination and it became final.  In September 
1990, the RO considered whether new and material evidence had 
been presented to reopen the veteran's left knee claim.  
Secondary service connection for left shoulder and back 
disorders were also denied at that time.  The veteran 
initiated an appeal, culminating in a September 1991 Board 
decision.  The Board found that new and material evidence had 
not been submitted with respect to the left knee claim.  The 
Board further denied service connection as to the veteran's 
left shoulder and back. 

Following the last final decision by the Board in September 
1991, the veteran sought to reopen his left knee and back 
claims in January 1995 and again in January 1999.  Following 
a September 2000 rating decision in which it was determined 
that new and material evidence had not been presented, the 
veteran initiated an appeal.  A supplemental statement of the 
case issued in October 2001 concluded that medical opinions 
of record constituted new and material evidence.  That 
supplemental statement of the case then denied the claim on 
the merits.  The claims file is now ready for appellate 
review on the merits.

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the RO included the VCAA laws in the 
October 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  He was informed by letter in 
May 2000 of what the RO would need, and what the RO was going 
to do.  No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the Board has reviewed the file, and finds 
that the requirements under the VCAA have been met.  In that 
regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, which included copies of the rating actions, a 
statement of the case issued in October 2000 and the 
aforementioned October 2001 supplemental statement of the 
case.  The RO also made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  As a result of those efforts, the file now contains VA 
outpatient treatment reports dated from September 1997 
through January 1999.  Moreover, the veteran was recently 
afforded VA examinations in June 1999 and May 2000 in 
connection with his claim.  A September 2001 expert opinion 
is also of record.  Furthermore, the claims file contains 
private medical records, including a June 1998 operation 
report from Detroit Medical Center, a March 1991 letter from 
R.E.L., M.D., a November 1999 letter from B.U.A., M.D., a 
July 2000 letter from D.W.S., M.D. and an August 2000 letter 
from W.J.P., M.D.  The file also contains earlier private 
medical evidence predating the veteran's claim.  
Additionally, lay statements dated December 1988 from D.L.B. 
and dated July 2000 lay statements from O.W. and S.M. are 
associated with the claims file.
 
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran has not 
contended, that there are additional relevant records that 
have not yet been obtained.  The veteran's representative 
requested a conference with the Decision Review Officer (DRO) 
in April 2001 prior to preparation of the Form 646.  
Subsequently a medical opinion was obtained and the DRO 
issued a supplemental statement of the case.  The 
representative then submitted the Form 646.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot.


Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  If arthritis is 
manifested to a compensable degree within one year of service 
discharge, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In  Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
(West 1991), refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West Supp. 2002) and 38 
C.F.R. § 3.310(a) (2001), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.

Factual background

The service medical records are negative for any injuries to 
the left knee or low back during service.  Those records do 
reveal internal derangement of the veteran's right knee, 
which occurred in September 1945.  

In March 1946, the veteran was granted service connection 
with respect to his right knee.

In November 1987, the veteran claimed injury to his left 
knee.  Up until that point in time, the veteran had not 
sought medical treatment for a left knee condition.  A left 
medial meniscectomy was performed that month.  

A January 1988 examination noted complaints of pain.  The 
veteran further stated that both of his knees would give out.  
The left knee was noted to have moderate degenerative 
arthritis.
  
An April 1988 VA outpatient treatment report noted 
degenerative joint disease, bilateral knees.

A December 1988 letter from D.L.B. stated that in October 
1987, the veteran fell down in the street when his right knee 
locked on him.  According to D.L.B.'s account, the veteran 
shifted his weight to his left leg, which then gave on him.  
As a result of that incident, the veteran tore ligaments in 
his left knee.  

A VA examination report dated February 1990 reflected 
complaints of left leg pain and numbness.

In correspondence dated June 1990, the veteran stated that he 
had a back condition that related to his service-connected 
right knee disability.

A VA examination report dated January 1991 reflected 
complaints of left leg pain and numbness.

In two separate letters dated March 1991, R.E.L., M.D., 
stated that the severe arthritis of the veteran's right knee 
aggravated the problems with his back and left knee.  

In July 1991, the veteran underwent a bilateral lumbar 
laminectomy of L3-L4 with foraminotomy.  The pre-operative 
and post-operative diagnoses were lumbar spinal stenosis.

The veteran received a VA examination in February 1995.  The 
report of medical history was remarkable for a van accident 
in 1985, in which the veteran sustained injuries to his low 
back and neck.  Upon examination, the veteran complained of 
mechanical low back pain.  Regarding his left knee, he 
complained of numbness.  He further reported that his left 
knee would give away on occasion.  Following objective 
examination, the examiner stated that, in his opinion, the 
veteran's low back and left knee conditions did not relate in 
any way to service and were not caused by walking patterns 
associated with the veteran's right knee problems.  

In a letter dated July 1995, the veteran stated that, while 
in service, he had injured his back while working on the 
dock, loading and unloading ships.  He was hit by cargo being 
taken up on a crane, and was knocked backward over some 
shells and bombs.  His head and neck hit the side of the 
ship.  He was taken to the dispensary and was placed on non-
duty status for 3 months.  

VA outpatient treatment reports dated from September 1997 to 
January 1999 reflect treatment for left leg and back 
conditions.  

A June 1999 report of VA examination noted that the veteran 
had undergone lower back surgery in 1992.  The veteran's low 
back was still productive of complaints of soreness.  The 
veteran was diagnosed with moderate arthritis of the left 
knee and moderate degenerative arthritis of the lumbosacral 
spine.  The examiner expressed his belief that the veteran's 
back and left knee conditions did not relate to his service-
connected right knee disability.  He remarked that the 
changes in the neck and lower back were chronic had had been 
present for a long time.  Regarding the left knee, the 
examiner commented that the arthritic development was 
consistent with the veteran's age.  The arthritis was noted 
to be degenerative in nature.  

In a letter dated November 1999, B.U.A., M. D., stated that 
he had treated the veteran since 1989.  He stated, regarding 
the veteran's left knee, he had no doubt that there was a 
certain amount of degenerative changes occurring due to the 
age of the joint.  He also attributed the veteran's left knee 
degenerative changes to his longtime complaints of left leg 
weakness and buckling.  B.U.A. stated that the veteran's 
right knee replacement was necessitated by overuse of the 
right leg.  In his opinion, such overuse was due to the 
veteran's left knee weakness and buckling.  He closed by 
stating that he had no doubt that the veteran's problems in 
both knees were initially started, or greatly aggravated by 
his neck and back problems.

The veteran was again examined by VA in May 2000.  He was 
diagnosed with status post surgery cervical and lumbar spine 
with limited motion and evidence of degenerative changes.  He 
was also diagnosed with mild degenerative arthritis of the 
left knee with effusion.  The examiner stated that, in his 
opinion, the veteran's lower back and left knee conditions 
were not related to, or aggravated by, his service-connected 
right knee disability.  He stated that "(t)he degenerative 
nature was consistent with his age at this time and is not 
due to a right knee condition."

A July 2000 letter, private physician D.W.S., M. D., 
addressed the relation between the veteran's back condition 
and his service-connected right knee disability.  D.W.S. 
stated that he could not conclude with any certainty that the 
right knee disability was a primary cause of the veteran's 
back disorder, he stated that "the gait disturbance caused 
by his knee problems certainly could contribute to some 
degree to his low back pain." 

In a July 2000 lay statement, O.W. stated that he witnessed 
the veteran injure himself on the loading dock while in 
service.  He stated that the veteran was knocked over by a 
bomb and was taken to the medical port.

A July 2000 lay statement from S.M. recounted an in-service 
incident in which the veteran was struck by a load of 
ammunition being removed from a ship.  The veteran was bumped 
against the ship wall, injuring his back.  

An August 2000 treatment report written by W.J.P., M.D., 
noted that the veteran injured his right knee and back while 
in service.  

In September 200, an expert opinion was offered by the VA 
examiner who had evaluated the veteran in May 2000.  The 
examiner noted that he had viewed the veteran's entire claims 
folder, including the earlier examination report dated in May 
2000.  Following that review, the examiner reiterated his 
opinion that the veteran's back condition did not relate to 
his service-connected right knee disability.  The examiner 
observed that the claims file contained almost no references 
to a back problem.  He further noted that a February 1995 VA 
examination report indicated an accident in 1985, causing 
injury to the back and neck.  He also explained that the 
veteran's back condition was not uncommon in relation to an 
older person.  For those reasons, the examiner concluded that 
the back injury originated on its own.  
  
Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  The evidence reveals present back and left knee 
disorders.  Thus, the requirement of a current disability has 
been established.  However, as will be discussed below, the 
evidence of record fails to establish the remaining elements 
of a service connection claim.

As noted earlier, the service medical records were silent as 
to any complaints or treatment for a left knee or back 
condition.  There is no showing of arthritis of the left knee 
or of the back within the first post service year.  In a July 
1995 letter, the veteran described an in-service incident in 
which he hurt his back while working on a loading dock.  Lay 
statements dated in July 2000 describe that incident.  All of 
those statements assert that the veteran received medical 
attention following the incident.  The service medical 
records simply fail to corroborate those assertions.  
Moreover, the veteran's separation examination did not reveal 
any problems of the left knee or back, and the medical 
evidence shows no treatment for either condition for over 40 
years subsequent to separation, well outside of the time 
which would allow for presumptive service connection.  For 
these reasons, the evidence does not establish an in-service 
incurrence as to either condition, and therefore service 
connection is not warranted on a direct basis.

The Board must now consider the possibility of secondary 
service connection.  The veteran contends that his left knee 
and back conditions were incurred as secondary to his 
service-connected right knee disability.  To successfully 
establish this claim, the evidence of record must contain a 
competent medical opinion of etiology stating that it is at 
least as likely as not that the veteran's left knee and back 
conditions are attributable to his service-connected right 
knee disability or aggravated by his service-connected 
disability.  

In rendering a decision, the Board must account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision. See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).

In this case, the claims file contains submissions of medical 
evidence in support of the contention that there is a link 
between the veteran's left knee and back conditions and his 
service-connected right knee disability.  In letters dated 
March 4, 1991 and March 21, 1991, R.E.L. stated that the 
severe arthritis of the veteran's right knee aggravated the 
problems with his back and left knee.  However, R.E.L. 
provided no rationale in support of his conclusion and did 
not attempt to explain how the veteran was able to remain 
complaint-free as to those disabilities for 40-plus years 
following his right knee injury.  For these reasons, the 
March 1991 letters from R.E.L. are of very minimal probative 
value.

The next piece of evidence submitted by the veteran to 
support his secondary service connection claims was a 
November 1999 letter written by B.U.A.  Upon a careful 
review, however, that letter does not express that the 
veteran's current left knee and low back conditions related 
to the veteran's right knee disability.  In fact, B.U.A. 
appeared to be expressing just the opposite, that the 
veteran's left leg numbness and weakness led to overuse of 
the right knee, eventually requiring replacement.  B.U.A. 
further expressed his opinion that the veteran's problems in 
both knees were initially started, or greatly aggravated by 
his neck and back problems.  Again, this correlation is the 
reverse of what the veteran must prove to establish service 
connection.  Moreover, regarding the left knee, B.U.A. 
conceded that a certain amount of the veteran's difficulties 
were simply attributable to age.  As B.U.A.'s letter did not 
conclude that the veteran's service-connected right knee 
disability caused or aggravated his left knee and back 
problems, this submission does not enable a finding of 
secondary service connection.

Finally, a July 2000 letter from private physician D.W.S. 
stated that "the gait disturbance caused by his knee 
problems certainly could contribute to some degree to his low 
back pain."  However, D.W.S. commented in that same letter 
that he could not so conclude "with any certainty."  As 
D.W.S.'s opinion did not state that it was as likely as not 
that the veteran's left knee and back conditions related to 
his service-connected right knee disability, the July 2000 
letter can not serve as a basis for a grant of secondary 
service connection.

In addition to the submissions discussed above, the file also 
contains evidence countering the veteran's contentions and 
expressing the lack of a nexus between his left knee and back 
disorders and his service-connected right knee disability.  
When viewed and weighed in totality, the Board finds that the 
evidence against the veteran is more persuasive.  Reports of 
VA examination in February 1995, June 1999 and May 2000 all 
opined that no connection existed.  While the February 1995 
opinion contained no rationale, and thus has little probative 
value, the June 1999 and May 2000 did contain a summary of 
the examiner's reasoning as to the left knee, making them 
persuasive.  In June 1999, the examiner attributed the 
veteran's left knee condition to aging.  Again in May 2000 
the examiner stated that the veteran's left knee and back 
changes were consistent with the veteran's age.  As these 
reports did not merely reject the contention of a nexus, but 
instead offered an alternative explanation for the veteran's 
left knee and back problems, this evidence is highly 
probative.  

Finally, a further opinion with respect to the back claim was 
offered in September 2001.  At that time, the VA physician 
offered additional reasons why he found no nexus between the 
veteran's back problems and his service-connected right knee 
disability.  He noted a reference in the claims file 
revealing an accident in 1985, in which the veteran hurt his 
back and neck.  By so observing, the examiner was implying 
that it was more likely that the veteran's complaints related 
to that incident than to his service-connected right knee 
disability.  The examiner also repeated the fact that the 
veteran's degenerative changes were not uncommon at his age.  
Again, as the examiner, after reviewing the records of the 
veteran, offered clearly explained rationale for his opinion, 
supported by evidence of record, this evidence is highly 
probative.    

In summation, for the foregoing reasons, the evidence does 
not allow for a grant of service connection on either direct 
or secondary bases, to include aggravation by a service-
connected disability.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left knee condition, to include as 
secondary to the veteran's service-connected right knee 
replacement, is denied.

Service connection for a back condition, to include as 
secondary to the veteran's service-connected right knee 
replacement, is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

